UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6955



STEVEN RIGGS, II,

                                              Petitioner - Appellant,

          versus


CHARLES T. FELTS, Warden, FCI Beckley,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cv-00687)


Submitted:   November 19, 2007             Decided:   December 6, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Riggs, II, Appellant Pro Se. Kelly Rixner Curry, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven Riggs, II, a former federal inmate, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2241 (2000) petition.      Because Riggs’ petition challenged the

calculation   of   his   sentence    imposed   upon   revocation   of   his

supervised release and he has now been released from federal

custody, we conclude this appeal is moot.       Accordingly, we dismiss

the appeal for that reason.    We also deny Riggs’ motion to expedite

his appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                    - 2 -